Dear Mr. Armetta:
You have requested the opinion of this office concerning an interpretation of LSA-R.S. 17:497.  Specifically, you ask:
     1.    Is it permissible for a public school system in Louisiana to require school bus drivers to return any excess operational reimbursements paid to them under LSA-R.S. 17:497?
     2.    Is it permissible for a public school system in Louisiana to require school bus drivers to return any excess operational reimbursements from funds generated with local monies?
LSA-R.S. 17:497 provides for compensation of school bus operators for those expenses incurred in the operation of a school bus.  LSA-R.S. 17:497B defines a school bus operator as:
     ". . . any individual, parish, or city school board who owns and is responsible for the operation, maintenance, and replacement of a school bus operated in the public schools of this state, including state universities, colleges and junior colleges."
LSA-R.S. 17:497 mandates that all school bus operators receive compensation for a minimum of 180 days during a nine-month school year, and for the number of days of actual operation for any summer semester. Thus, any compensation after the 180 day minimum must be for actual operation which can be accounted for by the operator.
This compensation is paid separately from the minimum salary for school bus operators.  (LSA-R.S. 17:496 F).  In addition, this compensation is not considered salary.  It is paid as a reimbursement to the owner for the operation, maintenance and replacement of the school bus.  (See Attorney General Opinion No. 81-847).
Article 7, Section 14 of the Louisiana Constitution (1974) provides in pertinent part:
     (A)   Prohibited Uses.  Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person association, or corporation, public or private.
LSA-R.S. 17:497 mandates that a minimum of 180 days be paid during a nine-month school year.  After this minimum 180 days, compensation is only owed for those days in which a school bus is actually operated.  To the extent that a school bus operator receives either state or locally generated funds, which are in excess of the actual operational compensation due, under LSA-R.S. 17:497, those funds have been given in contravention of Article 7, Section 14's prohibition against the donation of public funds.  It is, therefore, the opinion of this office that school boards must require bus drivers to return any operational compensation paid over the 180 day minimum and which is not actually earned, under LSA-R.S. 17:497.
It should be noted that this opinion is limited to your question concerning compensation under LSA-R.S. 17:497.  Your concerns as to the implications of this statutory requirement under the Internal Revenue Code should be directed to the Internal Revenue Service.
I hope this sufficiently answers your questions.  If you require any further information, please feel free to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0299p